Filed with the Securities and Exchange Commission on December 21, 2012 1933 Act Registration File No. 333-78275 1940 Act File No. 811-09303 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 43 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 44 x (Check appropriate box or boxes.) KINETICS MUTUAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 555 Taxter Road, Suite 175 Elmsford, New York 10523 (Address and Zip Code of Principal Executive Offices) 1-800-930-3828 Registrant’s Telephone Number, including Area Code Leonid Polyakov 555 Taxter Road, Suite 175 Elmsford, New York 10523 (Name and Address of Agent for Service) With a copy to: Mary Jo Reilly, Esq. Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 It is proposed that this filing will become effective: [] immediately upon filing pursuant to paragraph (b) [X] on January 1, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on [date] pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on [date] pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [X]
